Citation Nr: 0824100	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-23 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION


The veteran had active service from February 1965 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Hartford, 
Connecticut, which determined new and material evidence was 
not received to reopen a claim for service connection for 
PTSD.  The appeal was certified to the Board by the St. 
Petersburg, Florida RO.
 
In a May 2006 decision, the Board reopened the veteran's 
claim and remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington , DC , for additional 
development and a de novo review on the merits.  The AMC 
completed the additional development as directed, denied the 
claim on the merits, and returned the case to the Board for 
further appellate review.
 
 
FINDING OF FACT
 
The preponderance of the probative evidence indicates that 
there is no current diagnosis of PTSD.
 
 
CONCLUSION OF LAW
 
PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a June 2006 letter 
issued pursuant to the Board's remand, VA the veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, how disability ratings and effective dates are 
assigned in the event service connection is granted.  Being 
as the remand was for de novo review after reopening of the 
claim, the June 2006 letter was time- and content-compliant.  
Thus, all notice requirements were complied with.  See 
38 C.F.R. § 3.159(b).
 
VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  There is no indication of any available 
evidence to be obtained, as shown by the veteran's June 2006 
response to the June 2006 letter, wherein he informed AMC he 
had no further evidence to request or submit.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
The veteran asserts he has PTSD secondary to his experiences 
in Vietnam, however, the preponderance of the evidence is 
against his claim.
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition as the governing criteria for diagnosing PTSD.
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).
 
Analysis
 
In his various written submissions throughout the life of the 
veteran's initial and reopened claim, he has asserted that he 
was exposed to combat in Vietnam and Cambodia , including 
fighting on the Ho Chi Minh Trail.  He also asserted he flew 
on air assault helicopters, was pinned down by sniper fire, 
and he witnessed other U.S. troops decapitate a dead "Red 
Chinese" soldier.  In a separate stressor statement, he 
identified the decapitated enemy combatant as a North 
Vietnamese soldier.  He claimed receipt of the Combat 
Infantryman's Badge based on one particular fire fight.  In 
earlier submissions he also claimed receipt of the Purple 
Heart but, in a June 2006 statement, he denied having 
received a Purple Heart.  Service personnel records are 
negative for award of either the Purple Heart or Combat 
Infantryman's Badge.
 
General Order Number 1, Headquarters 4th Infantry Division, 
dated in April 1967, notes the award of the Purple Heart to a 
soldier with the identical first and last name as the 
veteran, but the actual recipient's middle initial is "V", 
and the last three digits of his Army Serial Number are 617, 
versus the veteran's middle initial of "J" and last three 
digits of 672.
 
The May 2006 remand directed an examination to determine 
whether the veteran manifests PTSD as defined by DSM-IV 
criteria.  The December 2007 examination report notes the 
examiner conducted a thorough review of the claims file, to 
include the veteran's prior treatment for an acquired mental 
disorder other than PTSD and alcohol dependence.  One of the 
more salient factors of the examination is that, despite the 
examiner's repeated and varied attempts to elicit information 
from the veteran, the appellant was unable to describe any 
symptoms of PTSD.  Typical of his responses was, "it's in 
you, it never goes away."  The examiner gleaned the 
veteran's claimed stressors from his written submissions in 
the claims file.
 
The examiner noted that none of the common traumas related to 
PTSD applied to the veteran, and his result on the combat 
exposure scale was 17, which the examiner assessed as 
moderate.  On the PTSD symptoms questionnaire, the veteran 
circled all symptoms as 3-moderate intensity.  When the 
examiner made numerous attempts to obtain clarification as to 
intensity, frequency, etc., the veteran refused to discuss 
it, and stated he only thought about it when asked.  The 
veteran's score on the Mississippi psychometric assessment 
was 71, which the examiner noted was inconsistent with PTSD.  
The examiner noted numerous earlier attempts to evaluate the 
veteran for PTSD, but they all fell short of meeting the 
criteria for PTSD, and the entries of rule-out PTSD and the 
like were based solely on the veteran's word.
 
The examiner rendered an Axis I diagnosis of residual 
schizophrenia and noted that while the veteran described 
events that occurred in Vietnam that would be considered 
traumatic, he denied that he currently experienced any 
symptoms, rather "they're always inside me, you can't get 
rid of them."  The examiner also noted the veteran's history 
of auditory hallucinations and his earlier diagnosis of 
schizophrenia in 1974.  The veteran admitted to continued 
auditory hallucinations at the December 2007 examination, and 
the examiner noted he was delusional secondary to them.  
While accounting for the fact that the veteran's earlier 
diagnoses of auditory hallucinations were recorded while he 
was under the influence of alcohol or drugs, the examiner 
noted that the veteran had been clean for at least three 
years but continued to have critical voices he could not turn 
off.  In as much as the veteran denied depression, the 
examiner diagnosed residual schizophrenia and noted the 
veteran was maintaining a stable existence, as he had not 
been hospitalized since 2003.  The examiner observed that the 
veteran seemed more comfortable with a diagnosis of PTSD than 
schizophrenia, and the examiner drew no causal linkage 
between the veteran's schizophrenia and his active service.
 
The examiner's assessment and diagnosis are fully supported 
by the evidence of record.  Service treatment records are 
negative for any entries related to complaints, findings, or 
treatment for any mental symptoms or an acquired mental 
disorder.  There is no evidence of any complaints or 
treatment for a psychosis within one year of the veteran's 
separation from active service.  See 38 C.F.R. §§ 3.307, 
3.309(a).  The earliest diagnosis of schizophrenia is 1974, 
some six years after separation from active duty.
 
VA treatment records note the veteran never really had a 
definitive diagnosis of PTSD, and that explains the several 
entries of rule-out PTSD, which is neither a diagnosis of or 
the absence of PTSD.  It simply means a patient should be 
evaluated to determine if the disorder is present.  Further, 
as the examiner at the 2007 examination noted, no combat-
related diagnostic tests had been conducted on the veteran.  
A December 2002 entry by a VA psychologist notes the veteran 
completed the Minnesota Multiphase Personality Inventory in a 
valid manner, and that two scales for PTSD were elevated.  No 
other test or inventory, such as the Mississippi Combat 
Scale, was administered.  While the psychologist noted the 
veteran likely had PTSD secondary to his Vietnam experiences, 
that opinion was based purely on the veteran's own reports to 
him.  It was not based, for example, on consideration of 
independently verifiable evidence of an in-service stressor.
 
In addition to relying solely on the veteran's claimed 
Vietnam experiences, the psychologist also placed the 
parachute accident, where the veteran fractured his vertebra, 
as having occurred in Vietnam .  In light of the perceived 
findings, the evaluator recommended PTSD be ruled out.
 
The absence of a confirmed diagnosis of PTSD that complies 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition , 
renders the veteran's claim non-viable.  The Board will-
nonetheless, briefly set forth other evidence in the claims 
file that confirms the validity of the 2007 examiner's 
opinion that the veteran does not have PTSD.
 
First, the Board notes that, when asked in the June 2006 
letter to provide the name of the fellow soldier/buddy who 
was killed in action, whom the veteran referred to only as 
"Squirrel," he replied he could not remember his name.  
Neither was he able to provide any other information suitable 
for submission to the U. S. Army and Joint Services Records 
Research Center (JSRRC) for verification.
 
Second, while the veteran claims to have been involved in 
combat, the preponderance of the evidence simply shows 
otherwise.  Service personnel records note the veteran's 
initial Military Occupation Specialty was assistant gunner, 
and he was sent to airborne training.  It was during that 
training that he sustained his back injury secondary to his 
parachute opening only partially (resulting in a "Mae West" 
chute).  Service treatment records note his presentations 
with complaints of chronic back pain.  Further, his Army Form 
20 notes his assigned duty in Vietnam was as a clerk.  The 
service personnel and treatment records provide more than an 
adequate basis to infer that, while still medically qualified 
for general military service, the veteran's chronic back 
disorder precluded him from engaging in the combat exploits 
he claims, as there are multiple entries of his seeking 
treatment for back symptoms during his tour in Vietnam .
 
Thus, the Board may only conclude that the preponderance of 
the probative evidence is against the veteran's claim.  
38 C.F.R. §§ 3.303, 3.304(f).  Hence, the benefit sought on 
appeal is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
  
 
ORDER
 
Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


